DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshida et al. [US 2005/0219496 A1].

Regarding claim 1, Oshida et al. discloses an exposure apparatus (as shown in Figs. 3, 5, 9), comprising: 
an optical device set (as shown in Fig. 14), comprising: 
a plurality of light sources (as shown in Fig. 1), configured to emit a plurality of beams (as shown in Figs. 1-23); 
at least one rotating beam deflector (27), configured to be rotatable and having at least one reflective or refractive surface (polygon mirror); and 

a substrate carrying platform (4), configured to move an exposed substrate (5) disposed on the substrate carrying platform relative to the optical device set along a relative movement direction (paragraph [0046]), wherein the relative movement direction is substantially perpendicular to an extending direction of a rotating axis of the at least one rotating beam deflector (paragraph [0053]), the beams sequentially travel through the at least one rotating beam deflector and the deflectors to be projected on the exposed substrate, and through rotation of the at least one rotating beam deflector (as shown in Figs. 1-23), trajectories of the beams projected on the exposed substrate form a plurality of scan lines, the scan lines are not parallel to the relative movement direction of the exposed substrate (as shown in Figs. 1-23), and any two adjacent scan lines of the scan lines are partially overlapped (paragraph [0106]) or arranged continuously in the relative movement direction (as shown in Figs. 1-23).

Regarding claim 3, Oshida et al. discloses wherein the extending direction of the rotating axis is parallel to a plane of the exposed substrate (as shown in Figs. 1-23).

Regarding claim 4, Oshida et al. discloses wherein the deflectors are f-theta mirrors (paragraph [0103]).

Regarding claim 5, Oshida et al. discloses wherein the at least one rotating beam deflector is a reflective rotating mirror (polygon mirror, 27).

Regarding claim 6, Oshida et al. discloses wherein the at least one rotating beam deflector is a refractive rotating prism (paragraphs [0093]-[0096]).

Regarding claim 7, Oshida et al. discloses wherein reflective surfaces of the deflectors reflect the beams toward the exposed substrate, and directions of orthogonal projections of central axes of the deflectors on the exposed substrate are different from the extending direction of the rotating axis of the at least one rotating beam deflector and the relative movement direction of the exposed substrate (as shown in Figs. 1-23).

Regarding claim 8, Oshida et al. discloses wherein extending directions of the scan lines are different from the extending direction of the rotating axis of the at least one rotating beam deflector and the relative movement direction of the exposed substrate (as shown in Figs. 1-23).

Regarding claim 9, Oshida et al. discloses wherein extending directions of the scan lines are the same as the extending direction of the rotating axis of the at least one rotating beam deflector (as shown in Figs. 1-23).

Regarding claim 10, Oshida et al. discloses wherein the deflectors are disposed on a same side of the rotating axis of the at least one rotating beam deflector (as shown in Figs. 1-23).

Regarding claim 11, Oshida et al. discloses wherein the deflectors are disposed on two opposite sides of the rotating axis of the at least one rotating beam deflector (paragraphs [0093]-[0096]).

Regarding claims 12 and 13, Oshida et al. discloses wherein directions of orthogonal projections of central axes of the deflectors on the exposed substrate are the same as each other and wherein extending directions of the scan lines are the same as each other (as shown in Figs. 1-23).

Regarding claims 14 and 15, Oshida et al. discloses wherein directions of orthogonal projections of central axes of the deflectors on the exposed substrate are different in part and wherein extending directions of the scan lines are different in part (as shown in Figs. 1-23).

Regarding claim 16, Oshida et al. discloses wherein the at least one rotating beam deflector comprises a plurality of rotating beam deflectors, the at least one deflector set comprises a plurality of deflector sets, and the deflector sets respectively correspond to the rotating beam deflectors on light paths of the beams (as shown in Figs. 1-23).

Response to Arguments

Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
Applicant argued that the applied reference does not teach “the beams sequentially travel through the at least one rotating beam deflector and the deflectors to be projected on the exposed substrate" and "any two adjacent scan lines of the scan lines are partially overlapped or arranged continuously in the relative movement direction”, see pages 2-4 of the remarks.

As such, Applicant’s arguments are not persuasive and the rejection under 35 USC § 102 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882